Scott, J.,
dissenting. The sixth section of the act to provide for the support of tho poor, prescribes that the county court of the proper county shall allow such sum as it shall think reasonable for funeral expenses of any person who shall die within the county, without means to pay such funeral expenses. This section, I conceive, makes it the imperative duty of the county to pay the reasonable expenses of burying its poor. The law did not intend to give a discretion to the court, whether it would pay or not. For the sake of humanity, it intended that every man who would bury the decaying bodies of the poor, should be paid. In such cases, there is no time to wait — there is no time to consult or ask advice, and therefore the law promises to pay any one who will bury the body. If the law was such that the party would only be paid in the event the county court thought proper to do so, the dead body, in *399many cases, might go unburied, or buried in such a manner as would be a disgrace to humanity. The law, out of respect to our mortal remains, assures every one who will bury the body of a poor person, unable to pay his own funeral expenses, that he shall absolutely be paid for it.